UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT GARTRELL BOWLING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00894-HMH-1)


Submitted:   July 5, 2011                 Decided: August 2, 2011


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Columbia, South Carolina, William J. Watkins, Jr.,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Robert Gartrell Bowling of one count

of conspiracy to utter and possess counterfeit securities in

violation of 18 U.S.C. § 513; two counts of unlawful possession

and/or   transfer     of   five    or   more    identification          documents      in

violation of 18 U.S.C. § 1028(a)(3); two counts of aggravated

identity    theft    in    violation      of   18     U.S.C.    §    1028(a)(1);      two

counts of being a felon in possession of a fire arm in violation

of 18 U.S.C. § 922(a)(1); and one count of assault on a federal

officer in violation of 18 U.S.C. § 111(a)(1).                          The district

court sentenced Bowling to a term of imprisonment of 192 months.

Bowling appeals, challenging some of his convictions and his

sentence.    Finding no error, we affirm.

            First, Bowling claims that the district court erred in

instructing the jury.         Because Bowling failed to object to the

jury instructions, we review for plain error.                       United States v.

Robinson,    627    F.3d    941,    953-54      (4th     Cir.       2010).         Bowling

contends that the district court plainly erred by failing to

instruct the jury that the identity documents at issue in the

two § 1028(a)(3) counts must be false.                  He further contends that

since the § 1028(a)(3) counts provided the predicate for the

§ 1028(a)(1) counts, the instructions as to the § 1028(a)(1)

counts     were    also    erroneous.          This     argument      fails    because

§ 1028(a)(3)       criminalizes     not    just       the   possession        of    false

                                          2
identification       documents,         but        also      possession          of     genuine

identification      documents       with       the    intent       to    use    or     transfer

unlawfully.        See    18   U.S.C.      §       1028(a)(3).          Accordingly,          the

district court did not err in its instructions.

               Bowling next contends that the two § 1028(a)(1) counts

were multiplicitous with the two § 1028(a)(3) counts.                                   Because

he failed to timely raise this contention before the district

court,    we    again     review    for    plain          error.        United    States        v.

Jarvis, 7 F.3d 404, 410 (4th Cir. 2010).                                An indictment is

multiplicitous if “a single offense was charged in multiple”

counts when, in law and fact, only one crime was committed.

United States v. Goodine, 400 F.3d 202, 207 (4th Cir. 2005).

However, “[i]t is well-settled that a defendant may be charged

and prosecuted for the same statutory offense multiple times

when   each     prosecution        is   based        on    discreet      acts     that        each

constitute a crime.”           Id. at 208.                 The record contains ample

evidence   of     discreet     acts     from       which     the   jury      could      convict

Bowling    for    both     aggravated       identity         theft      in     violation       of

§ 1028(a)(1) and possession of false identification documents in

violation of § 1028(a)(3).

               Finally,    Bowling        argues          that   the     court        erred     in

applying a reckless endangerment enhancement to his sentence.

We review the application of a sentencing enhancement for clear

error.     United States v. Carter, 601 F.3d 252, 254 (4th Cir.

                                               3
2010).      Again,     evidence   in   the    record     amply    supports    the

application of the reckless endangerment enhancement.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in    the    materials

before   the   court    and   argument     would   not   aid     the   decisional

process.

                                                                         AFFIRMED




                                       4